Progress on mine action (short presentation)
The next item is a brief presentation of the report by Mr Van Orden, on behalf of the Committee on Foreign Affairs, on the progress on mine action.
rapporteur. - Madam President, I have to say first of all that it is a disappointment that there has not been time for a full debate in plenary of this important matter. It has widespread support from all political groups, and I would like to thank all the shadow rapporteurs for their excellent cooperation.
When many of us set out in the 1990s to bring an end to the use of anti-personnel landmines, we were conscious of the fact that thousands of lives were being lost through them every year and that the lives of thousands more victims were blighted by injury. Our armed forces had agreed that anti-personnel landmines were no longer an essential element in their armouries.
There was an enormous international mobilisation of political will and the resources of governments and NGOs to overcome a scourge that not only costs lives but obstructed development in so many of the poorest countries recovering from armed conflict.
Many of us who contributed to the Ottawa Declaration and were involved in the sponsorship of the original 'mine actions' entertained the hope that this great problem could be overcome in a finite period. We have to ask why this has not been the case - although there has been enormous progress.
Fourteen years on, more than 90 countries are still afflicted by anti-personnel landmines and other explosive remnants of war to some degree. Still there are casualties, and still huge resources are being spent on mine action. We therefore thought it appropriate to draw attention once more to the issue, particularly since the European Union institutions are heavily involved in mine action. I pay tribute to the role of the Commission in this, being one of the leading contributors - along with many Member States, the United States, Canada and others.
Our focus throughout the report has been on anti-personnel landmines, while recognising that explosive remnants of war may include cluster munitions as well as other munitions.
In drawing up the report I was very conscious that the Western democracies are on the side of the angels. We try to help. Our motives are good, and nothing is served by unnecessary self-flagellation: the research underpinning the report reflects this. Instead we highlight those governments - Burma and Libya, for example - that have recently laid anti-personnel landmines, and insurgent groups such as the FARC, which are continuing to produce their own devices, and other terrorists and insurgents that have made increasing use of improvised explosive devices, which are a threat not just to our armed forces on operations but to the local civilian population as well.
Our attention therefore needs to focus on those whose actions continue to impact on innocent civilians going about their everyday lives.
We consulted widely in this report. We held a seminar in January, which was attended by the International Campaign to Ban Landmines, the Geneva Centre for International Humanitarian Demining, the International Committee for the Red Cross, the Slovenian-based International Trust Fund for Demining, HALO Trust and the External Action Service, and we have also had written contributions from many others.
One outcome of the seminar was unanimous agreement that the Commission should revert to a single budget line for mine action. But given the difficulties that we are facing today - the economic difficulties in so many of our countries - a key message of the report is for a more focused approach to mine action, prioritising those states which are most in need of help while encouraging afflicted states that can afford it to commit more of their own resources to combating the scourge of anti-personnel landmines.
Many countries, such as Angola, rely too heavily on international financial assistance and could make a greater national contribution themselves, and there are other states, such as Bosnia, where conflict is over but where there is a massive residue of explosive remnants that is holding back economic progress. Such countries should make greater use of their own armed forces for mine action, training units specifically for humanitarian demining tasks.
In conclusion, I reiterate our belief that, through better international coordination and prioritisation, improved management, survey and demining practices, better reporting and more astute and better use of funds, a world free of the anti-personnel landmine threat to life, livelihood and economic development is a realistic possibility within a finite period.
(RO) Madam President, I think that Mr Van Orden's report reignites the debate about one of the security risks which still affects Europe. Anti-personnel landmines have been used extensively in conflicts such as the Balkans war, and continue to cause civilian casualties. Mine clearance in former conflict zones is an expensive and lengthy operation. Not all the countries affected have the funds required to carry out this activity. This is why it is difficult for the inhabitants to return to their homes and there is the risk of accidents occurring. I think that better coordination among the international donors would provide legal support for the gradual clearance of mines in conflict zones. It is also important to involve the local authorities in this action as they will benefit from it. In this context, I also urge specialist NGOs to focus their efforts and put an end to this problem.
(EL) Madam President, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament is delighted that, 12 years after the Ottawa Convention, a significant reduction has been recorded in the number of victims of anti-personnel mines. We are proud of the fact that the European Parliament was at the vanguard and continues to lead international efforts towards a world with no mines. However, there is still work to be done and thousands of people are still suffering the consequences of these weapons.
In the report we are debating today, we are trying to see how we can optimise our international action, so as to obtain even better results in the future. It is time for us to review the overall picture and to find an anti-mine strategy which is as comprehensive, cohesive and focused on the interests of the populations involved as possible.
Consequently, our international and local action should not only cover anti-personnel mines; it should also cover other remnants of war, such as cluster munitions. Even greater emphasis needs to be placed on educating and informing the potential victims, most of whom are unsuspecting children.
My especial thanks go to the rapporteur, Mr Van Orden, for the exceptional report which he has presented and for his cooperation with all the shadow rapporteurs during the drafting of this report.
Madam President, as one of the shadow rapporteurs, I would also like to thank Mr Van Orden for this very good cooperation and the very good report that has come out. You have included and tried to include most of our amendments, so I think we have a very good report here. I am also very sorry we do not have a wider debate on it.
I would like to draw attention to one issue that came up after we had the debate in the Committee on Foreign Affairs, which is why the topic is not included here. In May, a coalition of several NGOs, including IKV Pax Christi, published a report, which I would like to show you, on worldwide investments in cluster munitions; that is a shared responsibility. It talks about the companies - be it banks, insurance companies or others - who continue to finance the production of landmines and cluster mines; that is an encouragement. This is something that we criticise in our report and which has to be stopped. I would like to call on the Member States, the Commission and Council and national parliaments to support these NGOs' initiative and ensure that there will be no more financial investment in the production of these cruel arms.
(DE) Madam President, 100 million anti-personnel mines are buried in the ground throughout the world, and 70% of the victims are typically civilians. Thus, the Ottawa Convention was a step in the right direction. However, in the EU we should also take a look at our Member States. For example, 66 years after the Second World War there are around 700 undetonated bombs in the ground in my home town of Linz. The search and recovery result in costs in the region of EUR 200 000 that have to be paid by the landowners.
The way that my question to the Commission of 13 January 2011 in this regard was dealt with was more than a little non-committal, with reference being made to framework directives for guarding against dangers at work and for protection at work as well as for the removal of shipwrecks and bridge rubble. If this was a school assignment, I would say that it had completely missed the point. Thus, we unfortunately have to conclude that there is quite clearly a lack of awareness in the EU of the problem with regard to the removal of relics of the Second World War from central European cities.
Madam President, our colleague Mr Van Orden has produced a timely and excellent report, well prepared by a panel of experts. Progress has been great in the meantime, but it has been uneven. The report points to some big countries which have not yet joined the mine-ban treaty, like Russia, which was removed from the list of users only last year.
The existence of huge stockpiles in some countries is also problematic. For example, China and Russia respectively have 124 million anti-personnel mines in storage.
There is also the problem of clearance of mines, with the report pointing out that some countries are overly reliant on international assistance. It is, above all, up to the countries concerned to take responsibility for the clearance of mines. The last message from this report is assistance for the victims. It is a long-term challenge and it needs a strong sense of international solidarity. EU money must also be provided.
Member of the Commission. - Madam President, we welcome the 'Progress on Mine Action' report by Mr Van Orden. We agree that considerable progress has been made on this issue but that there remains, however, much to do, particularly with regard to the most vulnerable countries, which continue to need international support, and in the field of victim assistance.
The EU's goal is to see the complete eradication of anti-personnel mines, whilst addressing related economic and social problems. The report correctly points out that, while the number of new mine victims is decreasing, there is still a need for assistance to victims. Significant humanitarian and development challenges therefore remain. The report rightly points to the huge effort already made by the international community. As part of this effort, the EU and Member States have collectively provided political, financial and scientific support to mine action worldwide. Financial support amounted to nearly EUR 1.8 billion in the last ten years. This constitutes around half of the world's financial assistance to mine action.
Our support has taken many forms. Firstly, through common foreign policy joint actions we have provided support to mine clearance, we have promoted implementation of the landmark Ottawa Convention, we have enhanced our efforts to secure greater adherence to the Convention, and we are also now preparing a new Council Decision after the Second Review Conference of the Ottawa Convention held in Cartagena, Colombia in 2009.
Secondly, through the provision of development assistance, the Union budget has contributed around EUR 400 million for the period 2002-2010.
Thirdly, we agree that it will be necessary to review the Guidelines on European Community Action. These aim to ensure the mainstreaming of mine action in national development programmes and to promote links between security and these programmes. This approach requires beneficiary countries to prioritise mine action in their programmes, as called for in the report. We also agreed to focus on developing greater local capacity and that future assistance should be earmarked for those countries least able to help themselves.
Finally, I would like to assure all the Members of Parliament that certain mine action activities have been funded under the crisis response provisions of the Instrument for Stability. Humanitarian aid has also made a contribution, for example in Pakistan, North Sudan, South Sudan and Sri Lanka.
In conclusion, let me underline an important aspect which was not covered by the report. We are concerned about the increasing number of mine victims resulting from mines laid by non-state actors. This is a serious issue which requires further reflection and action by all states that are party to the Ottawa Convention.
Finally, I would like to assure you that EU mine action will remain a prominent element of EU external action and to thank you again for this important report.
The debate is closed.
The vote will take place today at 12:00.
(The sitting was suspended at 11:45 and resumed at 12:00)